               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

PACIFIC NORTHWEST SOLAR,
LLC,                                        CV-16-114-H-SEH

             Plaintiff,                     ORDER

       v.

NORTHWESTERN CORPORATION,
A DELAWARE CORPORATION
DBA NORTHWESTERN ENERGY,

             Defendant.


      Defendant NorthWestern Corporation d/b/a NorthWestern Energy filed its

Unopposed Motion for Leave to file under seal Exhibits J and K to NWE’s

Supplemental Suggestions in Support of its Motion to Compel Discovery.

      For the reasons contained in NWE’s unopposed Motion, IT IS HEREBY

ORDERED, that Exhibits J and K to NWE’s Supplemental Suggestions in Support

of its Motion to Compel Discovery be filed under seal.




                                        1
DATED this 24th day of October, 2018.




                                        2
